Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to communications entered 12/29/2020

 
Claims Pending	1-24 
Claims Withdrawn	25 
Claims Under Consideration	1-24 



Elections/Restrictions
Newly submitted claim 25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Originally presented claims 1-14 were drawn to a process of preparing a library of Salipro (saposin-lipoprotein) particles with cell membrane components, the library in of itself and particle members thereof such library, whereas new claim 25 is drawn to a method of identifying a drug candidate. 
The present application was filed under 35 USC 371 whereas claim 25 lacks unity of invention because even though the subject matter of all pending claims each require the technical feature of particles with a SAPLIP family member plus membrane components of a cell or organelle including proteins and lipids - as thereof the membrane components, this technical feature is not a special technical feature since it does not make a contribution over the prior art, that is claims 11-14,9-21,24 and 25 lack .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 stands withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
This application has a filing date of 02/19/2019 and is a 371 of PCT/EP2017/071043 filed 08/21/2017
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to European document EP 16184843.7 filed 08/19/2016.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Withdrawn Objection(s) and/or Rejection(s)
The rejection of claim 14 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is hereby withdrawn in view or Applicant’s amendments.
The rejection of claims 4,5,7,11,14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph s hereby withdrawn in view or Applicant’s amendments.


Maintained and Updated Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 11-14 plus 19-21,24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frauenfeld et al (2016 Nature Methods 13:345-51 – IDS entry 6/24/2019 plus supplementary information)
	Regarding claims 11-13,19,20, Frauenfeld et al disclose throughout the document and especially supplementary figure 2b, a library of saposin lipoprotein particles that differ in their membrane protein composition. Said product(s) of Frauenfeld et al meet all of the structural limitations of the presently claimed product. It is noted claims 11 and 12 are drawn to a library or particle respectively, each obtainable according to the process of claim 1 or claim 10 respectively, thus are not required to have any properties originating from either said process.
With regard to each of: “for use in a diagnostic method, a cosmetic treatment or for use as vaccination formulation” of claim 13; “for use in drug development…” of claim 
***
Please note that the above rejection has been modified from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the present response argue: not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly, beginning with paragraph four at p 20, the remarks contend: (A) the “artificial” (using purified membrane proteins, saposins and lipids) method disclosed in Frauenfeld et al cannot reproduce the diversity, complexity or variety of natural membranes; (B) particles made with the technique in Frauenfeld et al differ in size and stability from the particles made with the process set forth in claim 1 from those in Frauenfeld et al, as allegedly shown in the included Loving 37 CFR 1.132 Declaration; and (C) the process set forth in claim 1 provides a more natural lipid composition and arrangement as well as membrane protein oligomerization status and thus membrane protein function.
obtainable according to the process of claim 1 or claim 10 respectively. Obtainable means it is merely possible to make the claimed particles with the processes, but that the particles are not required to be made in such manner. In other words the subject matter of claims 11-14,19-21,24 embrace both the Salipro particles produced by Frauenfeld et al and other SAPLIP particles made by the process recited in claim 1, especially since none of the rejected claims recite any of the argued structural nor functional differences. 
Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. Salipro particles with: natural lipid compositions and/or natural lipid rafts and/or natural oligomers of membrane protein; nor Salipro particles with different sizes or greater stability than generated with the procedure of Frauenfeld et al) are not required by the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, as evidenced by Schulze et al, in figures 2 and 4 taken with section 1.3, intralysosomal vesicles constitute SAPLIP particles with saposins and other membrane proteins necessarily in their native oligomerization state and organelle membranes necessarily in their natural arrangement, the vesicles varying in lipid and protein content from late endosomes to lysosomes.


	In this vein, reviewing the online methods section of Frauenfeld et al, the examiner finds no such multiple detergent washing steps in preparing Salipro-POT nor Salipro-T2. The examiner also notes, example 1 of the present published application in paragraph 0296 solubilizes yeast membranes bearing a rat GLUTS-GFP fusion protein with the detergent n-Dodecyl-beta-maltoside (DDM) like Frauenfeld et al. It is not clear how such SAPLIP particles with rat protein embedded in a yeast membrane in the example are any less artificial or more natural than the Salipro particles of Frauenfeld et al with bacterial proteins embedded in a bovine membrane, especially with membrane proteins that are native monomers like hPepT2 as evidenced by figure 3 of the 12/29/2020 Loving 37 CFR 1.132 Declaration which is discussed next.

Response to Declaration
The declaration under 37 CFR 1.132 filed 12/29/2020 is insufficient to overcome the rejection of claims 5-9 based upon Dooley et al under 35 USC 102/103 as set forth in the last Office action for the following reasons.
In accordance with MPEP 716.02(e), an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. Where the comparison is not identical with In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. 
In accordance with MPEP 716.02(b), evidence for unexpected results relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)
In accordance with MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
Here the declaration does not compare the results shown in Frauenfeld et al supplementary figure 2b as relied upon in the rejection which includes Salipro particles with and without a bacterial POT (proton-coupled oligopeptide transporter) membrane protein, rather the declaration evaluated the human protein hPepT2 as well as adds almost double or quadruple the amount of DDM detergent (and notably referred to as “detergent-purified” in therein), a dipeptide ligand plus cholesterol hemisuccinate, 
Moreover, concerning the Frauenfeld et al experimental procedures  in the paragraph spanning pp 2-3, the declaration does not appear to add hPepT2 and the third paragraph of p 4 does not appear to add saposin. Finally, unlike Frauenfeld et al supplementary figure 2b, the chromatograms in declaration figures 1 and 2 do not mark the void volume monomeric monomeric saposin nor saposin-lipid complexes which makes interpretation tenuous at best. As noted in MPEP 716.07, the courts have held In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
Because the declaration does not: offer an explanation for any of the foregoing changes; present data commensurate with the scope of the rejected claims as detailed in the 35 USC 102 rejection and response to arguments section above; and does not establish statistically significance of larger or more thermally stable Salipro particles being beneficial toward studying less any archaeal, eukaryotic or a prokaryotic cell or an organelle membrane protein, it does not provide sufficient weight to rebut a prima facie case of obviousness based on MPEP 716.02(b,d and/or e) and 716.07.


Maintained and/or Updated Claim Rejection(s) – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 11-13 plus 14,19-21,24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3,5 6 of U.S. Patent No. 9884128 (referred to hereafter as ‘128)
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-13, drawn to SAPLP lipoprotein particles or libraries thereof (genus), of the instant invention, is anticipated by the disc-shaped particles (species) of ‘128. It is noted claim 11 is drawn to a library obtainable according to the process of claim 1, thus are not required to have any properties originating from said process.
	With regard to each of: “for use in a diagnostic method, a cosmetic treatment or for use as vaccination formulation” of claim 13; “for use in drug development…” of claim 14; “for use in the isolation…” of claim 21; “for use in determining…” of claim 24 a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the maintained 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous 
	
Allowable Subject Matter
Claims 1-10,15-18,22-23 are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639